      Case 2:20-cv-00007-DPM Document 54 Filed 11/17/20 Page 1 of 3



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

LISA RENEE SPRUIELL, Individually
and as Personal Representative of the Heirs
and Estate of JAMES LAWSON SPRUIELL,
Deceased; and KIMBERLY AULD, Individually
and as Personal Representative of the Heirs and
Estate of JOHN WESLEY "TREY" AULD, III,
Deceased                                                   PLAINTIFFS

v.                        No. 2:20-cv-7-DPM

AIR METHODS CORPORATION,
a Delaware Corporation                                    DEFENDANT

                                ORDER
     Three years ago this month, Michael Bollen was the pilot of an Air
Methods helicopter ambulance that collided with a flock of snow geese
near Stuttgart, Arkansas. The helicopter crashed, killing Bollen and the
two nurses on board, James Spruiell and Trey Auld. The estates of
Spruiell and Auld sued Air Methods in an Alabama court for
negligence connected with the bird strike. Air Methods removed the
case to the Northern District of Alabama. With the parties' agreement,
that court transferred it here in January 2020.      An Amended Final
Scheduling Order is in place. The Estates have moved to voluntarily
dismiss their case. They say they believe they'll need to add Bollen, the
pilot, as a defendant. Bollen was an Arkansawyer. Two months ago,
      Case 2:20-cv-00007-DPM Document 54 Filed 11/17/20 Page 2 of 3



an estate was opened for him in Garland County, Arkansas, and a
special administrator was appointed to accept process. Bollen' s widow
was not involved in opening the estate, doesn't know the lawyers who
did so, and doesn't want there to be an estate.
     Having considered the material circumstances, the Court denies
the nonsuit motion without prejudice. Blaes v. Johnson & Johnson, 858
F.3d 508, 512 (8th Cir. 2017); Donner v. Alcoa, Inc., 709 F.3d 694, 697 (8th
Cir. 2013). It's not clear what claim the Estates want to pursue against
Bollen that's not already in the case. Air Methods has admitted that the
pilot was the company's employee. His alleged negligence is imputed.
The circumstances around the recent opening of Bollen' s estate raise an
eyebrow. The Court's impression, albeit on imperfect information, is
that joining Bollen could be fraudulent in a procedural sense. The quest
for a more favorable forum is not a proper reason to voluntarily
dismiss. Donner, 709 F.3d at 697. While much of the parties' work to
date could probably be recycled, the Court is concerned about sunk
costs from the early forum disputes and some further delay. This crash
happened three years ago. This case will soon be a year old and, instead
of progress, a nonsuit would likely generate more litigation about the
forum. Absent some good reason to the contrary, which has not yet
been shown, let's move forward to the merits instead.
      Motion, Doc. 50, denied without prejudice.



                                    -2-
Case 2:20-cv-00007-DPM Document 54 Filed 11/17/20 Page 3 of 3




So Ordered.


                            D.P. Marshall Jr.
                            United States District Judge




                             -3-
